Case 1:17-cr-00153-TH Document 307 Filed 06/06/19 Page 1 of 22 PageID #: 1320



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           BEAUMONT DIVISION


UNITED STATES OF AMERICA              §     1:17-CR-00153

V.                                    §

ARTURO ELIZONDO                       §     HON. THAD HEARTFIELD


     UNOPPOSED MOTION TO JOIN TITLE III SUPPRESSION MOTION,
           OPPOSED MOTION TO SUPPRESS TEXT MESSAGES,
      AND RESPONSE TO GOVERNMENT’S MOTION TO ADMIT TEXT
         MESSAGES AND COOPERATING WITNESS TESTIMONY

TO THE HONORABLE THAD HEARTFIELD:

       ARTURO ELIZONDO moves to join codefendant co-defendant Sidney

Worrell’s suppression motion (Doc. 172) and the Court’s ruling suppressing the

resulting wire communications and their fruit (Doc. 220, adopting Magistrate’s

Report and Recommendation, Doc. 201), and to suppress the contents of text

messages obtained pursuant to the facially invalid Title III orders, as well as all

codefendant testimony derived therefrom.


I.     Standing
       Section 2510(11) defines “aggrieved person” as “a person who was a party to

any intercepted wire, oral or electronic communication or a person against whom

the interception was directed.” 18 U.S.C. § 2510(11).
Case 1:17-cr-00153-TH Document 307 Filed 06/06/19 Page 2 of 22 PageID #: 1321



         The government’s motion establishes that Elizondo was a party to

communications intercepted pursuant to the Title III order issued on February 14,

2014, and that Elizondo’s phone was the target of the orders issued on March 21 and

April 23, 2014. Doc. 289 at 3-4.

         Additionally, Elizondo was a named target in the orders issued on March 21,

April, 23, May 14, July 2, and August 8, 2014. See United States v. Oliva, 705 F.3d

390, 395 (9th Cir. 2012) (defendants who are named targets of a wiretap have

standing under Title III); United States v. Rodriguez, 2009 WL 2569116, *4

(S.D.N.Y. 2009) (same); United States v. Asker, 676 Fed.Appx. 447, 455 (6th Cir.

2017) (same).


II.      Elizondo’s text messages are subject to exclusion.

         A.    Under binding circuit precedent, Title III’s exclusionary rule
         applies to electronic communications.
         As noted in the magistrate’s report,1 the Fifth Circuit has stated that Title III’s

exclusionary rule “applies to communication that is ‘wire,’ ‘oral,’ or ‘electronic.’”

United States v. Smith, 978 F.2d 171, 175 (5th Cir. 1992) (internal footnotes

omitted). Because the Supreme Court has yet to address this issue, Smith governs in

this circuit. See Sturgeon v. Strachan Shipping Co., 698 F.2d 798, 800 (5th Cir. 1983)




1
    Doc. 201 at 8.
Case 1:17-cr-00153-TH Document 307 Filed 06/06/19 Page 3 of 22 PageID #: 1322



(appellate court panel decisions are binding on district courts within that circuit, as

well as subsequent panels).

      This interpretation finds support in the text of the statute. Section 2510(11)

defines “aggrieved person” as “a person who was a party to any intercepted wire,

oral or electronic communication or a person against whom the interception was

directed.” 18 U.S.C. § 2510(11). The only place the term “aggrieved person” appears

in the chapter is in the exclusionary rule of § 2518(10). If Congress had intended for

the exclusionary rule to apply only to wire communications there would be no reason

for the term “aggrieved person” to include a party to an electronic communication.

      B.     The text messages are subject to suppression because they are
             derived from the suppressed wire communications.
      Even if the Court finds that Title III’s exclusionary rule does not apply to

electronic communications, Title III provides for suppression of “any evidence

derived” from an illegal interception. 18 U.S.C. § 2518(10)(a).

      Elizondo first became a suspect as a result of several calls and one text

message intercepted pursuant to the Title III order for codefendant Alvaro Romero’s

phone issued on February 14, 2014. These communications served as the basis for a

Title III order for Elizondo’s phone issued on March 21, 2014. Based on several

incriminating phone calls and text messages intercepted pursuant to the March order,

the government obtained another Title III order for Elizondo’s phone on April 23,
Case 1:17-cr-00153-TH Document 307 Filed 06/06/19 Page 4 of 22 PageID #: 1323



2014, the fruit of which became the basis for a Title III order for codefendant Jose

Rubio’s phone issued on May 14, 2014.

      1.     Once the content of illegally intercepted calls is redacted from the
             March application, the remaining factual basis fails to state
             probable cause.
      The government asserts that the portions of the invalid orders pertaining to

wiretaps can be severed or redacted such that the remainder of the orders pertaining

to electronic communications survive untainted. The government also asserts that,

because each intercept order yielded incriminating text messages which became part

of the basis for the subsequent orders, the subsequent orders derived from a source

independent of any illegal wiretap. In addition to the text messages, the government

asserts that each phone had “dirty text tolls, meaning the phone being intercepted

had text contact with other suspected drug traffickers,” which also served as an

untainted predicate for the intercept orders.

      These arguments must fail as to Elizondo because the suppressed intercepted

calls are necessary to satisfy Title III’s probable cause requirement for the intercept

order for Elizondo’s phone issued on March 21, 2014.

      Title III requires a judge to find that there is probable cause to believe that “an

individual is committing, has committed, or is about to commit a particular offense

enumerated” in the statute. 18 U.S.C. § 2518(3)(a). In addition, the statute requires

the judge to find that there is probable cause that “particular communications
Case 1:17-cr-00153-TH Document 307 Filed 06/06/19 Page 5 of 22 PageID #: 1324



concerning [the] offense will be obtained through” the interception.” § 2518(3)(b).

Finally, except under circumstances not applicable here, a judge must also find that

there is probable cause to believe “that the facilities from which ... the wire, oral, or

electronic communications are to be intercepted are being used, or are about to be

used in connection with the commission of such offenses.” § 2518(3)(d).

      Generally, a judge’s decision to issue a warrant based on his determination

that probable cause exists is entitled to great deference. United States v. Phillips, 727

F.2d 392, 395 (5th Cir.1984). But that is not the case when, as here, the judge never

considered the application purged of its tainted material. See United States v.

Kolodziej, 712 F.2d 975, 977 (5th Cir. 1983). Accordingly, a district court’s

determination on the issue of residual probable cause dispenses with the usual

deferential standard, and a doubtful or marginal case must be resolved in the

defendant’s favor.

      Once the content of the illegally obtained wire interceptions is redacted from

the March application, the remainder fails to state probable cause. The factual basis

for the March application describes the contents of three intercepted calls to which

Elizondo was a party. On February 21, 2014, Elizondo and Romero discussed

Elizondo supplying cocaine (referred to as “girl”) to Romero and the location for the

transaction. In another call on the same date Elizondo asked Romero which drugs he

wanted (the “Ross” or the “Deuce”); Romero replied that he wanted the “nina,”
Case 1:17-cr-00153-TH Document 307 Filed 06/06/19 Page 6 of 22 PageID #: 1325



(Spanish for “girl,” meaning cocaine), and that he was on the way to pick it up. In a

call on February 25, 2014, Romero asked Elizondo to supply him “nina” (cocaine)

and Elizondo stated that he would instruct his associate “Eddie” to open the garage

so Romero could use the back entrance to avoid being seen. March Application ¶¶

48-53.

      The March application describes only one text communication involving

Elizondo’s phone: on February 27, 2014, Romero sent Elizondo a message stating

“JUST WAKEN UP BRO GOT UR MONEY.” Id. ¶¶ 54-55.

      As for “dirty text tolls,” the March application states that Elizondo’s phone

had 33 contacts with one suspected drug trafficker, FNU LNU aka “Lito,” identified

as a drug associate of codefendant Romero. Id. ¶ 56-C. Mere contact with a

suspected drug trafficker cannot supply probable cause. United States v. Lopez-

Zuniga, 909 F.3d 906, 910 (8th Cir. 2018) (warrant was so lacking in indicia of

probable cause that belief in its existence would have been entirely unreasonable

where factual basis was limited to cellphone toll records showing that defendant had

154 “contacts” with a suspected drug trafficker but affidavit did not establish that

the contacts involved something criminal).

      The three illegally intercepted calls involving discussions of presumed drug

transactions using code words are far more incriminating than the single text

message describing a one-time payment of money. Without the intercepted calls for
Case 1:17-cr-00153-TH Document 307 Filed 06/06/19 Page 7 of 22 PageID #: 1326



context, the single text message does not provide probable cause to support the

warrant. The text message alone is ambiguous because there are many reasons a

person might owe someone money. Hence, the February 25 call in which Romero

arranges to pick up “nina” is essential to contextualize the text message two days

thereafter in which Romero informs Elizondo that he has Elizondo’s money.

Moreover, there is nothing in the text message about the amount of money owed that

could create suspicion, nor is there any indication from the single text message that

the payment was one of many transactions so as to demonstrate a pattern of

suspicious behavior. The illegally intercepted calls were critical in establishing the

basis for the March intercept order. In fact, the government concedes in its motion

that the intercepted calls “helped agents understand the text messages better.”

      The remaining factual basis— one ambiguous text message and toll records

showing contacts with one suspected drug trafficker—fails to establish probable

cause that Elizondo’s phone was being and would be used to commit the specified

narcotics offenses. Accordingly, the entire March intercept order for Elizondo’s

phone is invalid, and the single text message described in the application cannot be

deemed an “independent source” that salvages the March order.

      The government has the burden to demonstrate by a preponderance of the

evidence an independent source for all evidence introduced. United States v. Seiffert,

501 F.2d 974, 982 (5th Cir. 1974). It cannot meet this burden with regard to the
Case 1:17-cr-00153-TH Document 307 Filed 06/06/19 Page 8 of 22 PageID #: 1327



March application for Elizondo’s phone without fulfilling Title III’s probable cause

requirements. Likewise, the severance doctrine is applicable only if probable cause

existed for some portion of the order. See United States v. Oglesby, 4:18-CR-0626,

2019 WL 1877228, at *9 (S.D. Tex. Apr. 26, 2019) (“Severance cannot create

probable cause or particularity where there is none.”).

       2.      All text messages intercepted subsequent to the invalid March
               order are fruits of the poisonous tree.
       Because the March order lacked residual probable cause and cannot be saved

by the independent source or severance doctrines, all evidence—including text

messages—obtained pursuant to the March order must be suppressed as the direct,

unattenuated products of the illegal interceptions.2

       Because evidence derived from the invalid March order served as the

predicate for the April order, its products must also be suppressed unless the April

application supplies residual probable cause. The April application describes the

content of eight phone calls and three text messages intercepted from Elizondo’s

phone, all of which must be redacted as fruit of the invalid March order. April

Application ¶¶ 19-40. The application also describes the content of three calls

between Elizondo and Romero which are included as the factual basis for the



2
  Because all evidence obtained pursuant to the March order as to Elizondo’s phone must be
suppressed, the attenuation doctrine is inapplicable because the government’s claim of attenuation
is rests on the premise that agents fully complied with statutory requirements for electronic
communications, creating an “unbroken chain” of untainted text messages. See Doc. 289 at 7.
Case 1:17-cr-00153-TH Document 307 Filed 06/06/19 Page 9 of 22 PageID #: 1328



interception of Romero’s phone, but these must be suppressed due to the facial

insufficiency of the order. Id. ¶¶ 41-46. The April application does not include any

toll information for Elizondo’s phone, nor any other facts pertinent to Elizondo from

any untainted source. Accordingly, the April application fails to supply residual

probable cause once the tainted portions are redacted, and is thus invalid in its

entirety.

       Likewise, all evidence derived from the order issued on May 14, 2014, for

interception of the phone used by codefendant Jose Rubio, is poisonous fruit. The

May application describes the content of three calls between Elizondo and Rubio,

which must be suppressed due to the facial insufficiency of the order and also as

evidence derived from the invalid March and April orders. May Application ¶¶ 19-

22; 27-28. The May application also describes the content of one text conversation

consisting of two messages between Elizondo and Rubio, which must be suppressed

as evidence derived from the invalid March and April orders. Id. ¶¶ 23-26. All that

remains is toll records showing contacts between Rubio and one suspected drug

trafficker, which is insufficient to establish probable cause. Id. ¶ 29-C. Accordingly,

all evidence derived from the May application is inadmissible against Elizondo.
Case 1:17-cr-00153-TH Document 307 Filed 06/06/19 Page 10 of 22 PageID #: 1329




      C.    The text messages are subject to exclusion because the government
            is required to comply with the statutory requirements applicable to
            wire communications when applying for a hybrid order.
      When first enacted, Title III addressed only the interception of wire and oral

communications. Title III was amended in 1986 by the Electronic Communications

Privacy Act (“ECPA”) of 1986, Pub. L. No. 99–508, 100 Stat. 1848 (1986), to

expand certain protections previously only provided to wire and oral

communications to now include electronic communications. See, e.g., 18 U.S.C. §

2511(1)(a),(c), (d) and (e) (penalizing unauthorized interception of wire, oral and

electronic communications).

      The legislative history of the 1986 amendments indicates that Congress

contemplated that applications for hybrid orders authorizing interception of both

wire and electronic communications would satisfy the standards required for wire

communications. A House Judiciary Committee Report on ECPA states that: “The

Committee understands that [DOJ] will apply for a court order under the ‘wire’

standards in cases where a tap may intercept mixed wire and electronic

communications,” and “[a]s long as the wire standards are followed a single court

order should suffice to authorize the interception of both wire and electronic

communications involving the same lines of instruments.” H.R. REP. NO. 99–647,

at 35–36 (1986). This statement cautions the government to err on the side of

fulfilling the more stringent requirements when seeking a hybrid order and
Case 1:17-cr-00153-TH Document 307 Filed 06/06/19 Page 11 of 22 PageID #: 1330



forecloses the application of the severance doctrine when both wire and electronic

communications have been intercepted without complying with the wire standards.

      A district court has acknowledged that this legislative history “may bear on

situations in which the government is actually seeking to capture both electronic and

wire forms of communications.” United States v. Apodaca, 287 F. Supp. 3d 21, 34

(D.D.C. 2017). In Apodaca, however, the government’s applications sought only the

interception of text messages and it only inadvertently intercepted wire

communications. The telecommunications provider forwarded text message data to

the government without first disaggregating audio files, known as “voice notes,”

transmitted over the same network. Id. at 28. The government took appropriate steps

to minimize the wire communications it received: monitors were instructed verbally

and in writing not to listen to any unauthorized intercepted wire communications.

Id. at 28, 34. The Apodaca court held that, because the government sought to

intercept only electronic communications and took appropriate steps to minimize

wire communications, the Title III applications were not invalid for failing to meet

the statutory requirements for wiretaps, specifically, authorization by a designated

high-level DOJ official pursuant to § 2516(1). Id. at 35.

      Unlike in Apodaca, the applications in this case expressly sought

authorization to intercept both wire and electronic communications, and there were

no efforts to minimize any unauthorized intercepted wire communications.
Case 1:17-cr-00153-TH Document 307 Filed 06/06/19 Page 12 of 22 PageID #: 1331



Accordingly, the government was required to satisfy the more stringent requirements

for the hybrid orders and cannot rely on the severance doctrine.


III.   The codefendant testimony is fruit of the poisonous tree.

       A.      The causal connection between the illegal wiretaps and the
               prosecution of the codefendants is clear and direct.
       The government asserts that the illegal wiretaps are “unrelated” to the

codefendants’ decisions to cooperate. It claims that there is “no connection” between

the wiretaps and the cooperation of codefendants Romero, Lopez, and Rodriguez

because (1) there was untainted evidence against Romero: a CS made drug purchases

from Romero before the interceptions began; (2) Lopez and Rodriguez did not join

the motion to suppress; and (3) codefendants Romero and Lopez had begun the

process of cooperating (by debriefing with prosecutors) prior to the filing of the

motion to suppress.

       But the Title III applications make it clear that the cases against the

codefendants, and hence their decision to cooperate, are a direct result of the illegal

wiretaps. In fulfillment of Title III’s necessity requirement, see 18 U.S.C.

§ 2518(1)(c),3 each application states that the wiretaps are necessary because the full


3
  Section 2518(1)(c) requires that each affidavit in support of an application for a wiretap contain
“a full and complete statement as to whether or not other investigative procedures have been tried
and failed or why they reasonably appear to be unlikely to succeed if tried or to be too dangerous.”
This “necessity” requirement was included in the statute in order to prevent wiretapping from
being utilized in cases where “traditional investigative techniques” are sufficient. See United States
v. Collins, 927 F.2d 1385, 1412 (5th Cir. 1992). As the Supreme Court explained in United States
v. Giordano, 416 U.S. 505, 515, 94 S. Ct. 1820, 1826-27, 40 L. Ed. 2d 341 (1974), Congress
Case 1:17-cr-00153-TH Document 307 Filed 06/06/19 Page 13 of 22 PageID #: 1332



scope of the organization had not been revealed, “nor has court room quality

evidence been found sufficient to charge the Target Subjects.”4 These statements

were not only sworn to by the drafting agent, they were fully reviewed and adopted

by two government lawyers: the Special Assistant United States Attorney who

submitted each application and the Deputy Assistant Attorney General who

approved them. These statements amount to a concession that, but for the wiretaps,

these defendants would never have been charged, nor would the government have

had any competent evidence to use as leverage in securing their cooperation.

        Moreover, the applications establish that the wiretaps were the sole means by

which the government learned the identity of Elizondo and his relationship with

Romero. The application for February Title III order, through which Elizondo was

first identified, states that “[i]nformation obtained from the seizures … have not yet

permitted investigating agents to identify all the co-conspirators involved in this

organization” and that interception is needed “to identify the source of supply”

(¶ 42). Based on calls intercepted pursuant to the February order, agents were able

to identify Elizondo as Romero’s cocaine source and a marijuana customer. See



intended to “make doubly sure that the statutory authority for wiretaps be used with restraint and
only where the circumstances warrant surreptitious interception of wire and oral communications”
and thus included a necessity requirement as a means to protect against the use of a wiretap as the
“initial step in a criminal investigation.”
4
  See February Application at ¶ 42; March Application at ¶ 58; April Application at ¶ 56; May 5
Application at ¶ 67; May 14 Application at ¶ 31; July Application at ¶ 34, August Application at
¶ 45).
Case 1:17-cr-00153-TH Document 307 Filed 06/06/19 Page 14 of 22 PageID #: 1333



March Application at ¶ 11-G (“Intercepted calls over Target Device #1 indicate that

Arturo LNU, who was using Target Device #2, is a cocaine source for ROMERO.

Arturo LNU also purchases marijuana from ROMERO”).

      The fact that the codefendants Rodriguez and Lopez did not join the motion

to suppress and that codefendants Rodriguez, Lopez and Romero had debriefed with

prosecutors prior to its filing does not attenuate the link between the illegally

obtained evidence and their cooperation. The timing of these events demonstrates

only that they did not know that Title III orders were facially insufficient until it was

too late—they had already begun the process of cooperation and incriminated

themselves (and, in the case of Romero, pleaded guilty). It does nothing to refute the

fact that the indictments against the codefendants and their subsequent cooperation

were secured only as the result of the illegal surveillance.

      The Government bears the burden of demonstrating attenuation. United States

v. Mendez, 885 F.3d 899, 908 (5th Cir. 2018). The attenuation determination is a fact

sensitive inquiry. United States v. Miller, 608 F.2d 1089, 1102 (5th Cir. 1979). The

government has not submitted affidavits or any other evidence showing (1) that the

codefendants would have been charged even in the absence of the wiretap evidence,

(2) that their cooperation was unaffected by the illegally obtained evidence, or (3)

that the codefendants were not confronted with the content of the wiretaps in the

course of their cooperation and in preparation for testifying. See United States v.
Case 1:17-cr-00153-TH Document 307 Filed 06/06/19 Page 15 of 22 PageID #: 1334



Rubalcava-Montoya, 597 F.2d 140, 143 (9th Cir. 1978) (excluding testimony as

poisonous fruit where the record did not show the substance or extent of any

conversations or negotiations between the government and the witnesses, and thus

the government had not rebutted the logical inference that the incriminating evidence

discovered in the course of the illegal search was used to persuade the witnesses to

testify). The government has not met its evidentiary burden.

      B.     Ceccolini is distinguishable.
      The government relies primarily on United States v. Ceccolini, 435 U.S. 268

(1978), in support of its argument that “a closer, more direct link between the

illegality and that kind of testimony is required.” Id. at 278.

      But the Ceccolini decision hinged on a critical fact not present here: the

witness was an innocent third party who had nothing to do with Ceccolini’s illegal

activities. The illegal search occurred in Ceccolini’s flower shop, which had been

under investigation for gambling activities. An off-duty police officer was behind

the counter speaking with a personal friend who worked at the shop. 435 U.S. at 270.

The officer noticed an envelope near the cash register and, without the employee

noticing, looked inside, discovering money and gambling paperwork. Id. Without

telling the employee what he had seen, the officer asked who it belonged to, and the

employee said it belonged to Ceccolini. Id. Because of this discovery, an FBI agent

interviewed the employee several months later. Ceccolini was tried and convicted
Case 1:17-cr-00153-TH Document 307 Filed 06/06/19 Page 16 of 22 PageID #: 1335



for perjury after denying involvement in gambling activities before a grand jury, and

the employee’s testimony was the principal evidence against Ceccolini at his perjury

trial. Id. at 268. But the district court thereafter concluded that the employee’s

testimony was the fruit of the illegal search of the envelope and set aside the verdict.

Id. at 270.

      The Supreme Court held that the employee’s testimony was attenuated from

the illegal search for several reasons. Most importantly, the employee’s cooperation

with the authorities was in no way induced by the illegal search, nor were the

envelope’s contents used in questioning the employee. Id. at 279. The Court

emphasized that “the illegality which led to the discovery of the witness very often

will not play any meaningful part in the witness’ willingness to testify.” Id. at 277.

The Court also observed that the identity of the witness and her relationship with

Ceccolini “were well known to those investigating the case” well before the illegal

search took place. Id. at 279–80. Additionally, there was nothing to suggest that the

officer searched the envelope with the intent of finding a witness against Ceccolini.

Id. at 280.

      Elizondo’s case is distinguishable on every pertinent factor. First, the cases

against the codefendants, and hence their desire to cooperate, were a direct result of

the illegal wiretaps; there is nothing to suggest that the codefendants would have

come forward to assist the prosecution of their own volition. See United States v.
Case 1:17-cr-00153-TH Document 307 Filed 06/06/19 Page 17 of 22 PageID #: 1336



Crews, 445 U.S. 463, 471–72, 100 S. Ct. 1244, 1250, 63 L. Ed. 2d 537 (1980) (noting

that suppression of testimony is appropriate if the witness’s cooperation was

“secured only as a result of an unlawful search or arrest of the accused”). The

Ceccolini Court recognized that its analysis may be logically limited to cases in

which the witness “was not a putative defendant.” Id. at 275. The Court admonished

that if the derivative statements/testimony are made “by a putative defendant after

arrest,” courts should consider the extent to which the illegal search impacted the

“free will” of the witness; otherwise, police would be incentivized to conduct illegal

searches to discover witnesses. Id. at 276. Second, the relationship between the

cooperating codefendants and Elizondo was not known to the authorities before

illegal wiretaps. Third, the illegal searches in this case were conducted for the

express purpose of finding incriminating evidence, and there was nothing

serendipitous about the government’s discovery of incriminating conversations and

its identification of defendant-witnesses through the illegal surveillance. The

Supreme Court acknowledged that, although courts should be more reluctant to

suppress live witness testimony than tangible evidence, “the analysis might be

different where the search was conducted by the police for the specific purpose of

discovering potential witnesses.” Ceccolini, 435 U.S. at 276 n. 4.

      Third-party testimony has been suppressed as a poisonous fruit under

Ceccolini where, as here, the witness was a person implicated in the criminal activity
Case 1:17-cr-00153-TH Document 307 Filed 06/06/19 Page 18 of 22 PageID #: 1337



revealed by the initial illegality, because such a witness would not have come

forward voluntarily or been discovered through another source. In United States v.

Ienco, 182 F.3d 517, 530-31 (7th Cir. 1999), an illegal arrest of Ienco and

codefendant Iovine led to the search of their rented van, in which the police found

guns and a briefcase. During subsequent questioning Iovine directed police to their

motel room, in which police found more incriminating evidence. After the district

court denied their joint motion to suppress, Iovine negotiated a plea agreement and

testified at trial against Ienco, who was convicted of extortion related crimes. Id. at

522. After considering the factors discussed in Ceccolini,5 the Seventh Circuit found

that both Iovine’s statements and his testimony were not attenuated from the illegal

arrests and thus subject to suppression. Iovine’s confession and trial testimony were

made only after the district court denied the motion to suppress. Accordingly, “he

was not speaking of a free will uninfluenced by the initial illegality. Rather, his

actions appear dictated by his own precarious legal situation—a circumstance forged

by the illegal arrest and search.” Id. at 530. Also, the tainted evidence was used in

questioning Iovine and the government failed to rebut the logical inference that the


5
   The Seventh Circuit set out the Ceccolini factors as (1) whether the testimony given by the
witness was an act of free will or coercion or induced by official authority as a result of the initial
illegality, id. at 276, 98 S.Ct. 1054; (2) whether the illegality was used in questioning the witness,
id. at 279, 98 S.Ct. 1054; (3) how much time passed between the illegality and contact with the
witness and between the contact and the testimony, id.; (4) whether the identity of the witness was
known to the police before the illegal conduct, id.; and (5) whether the illegality was made with
the intention of finding a witness to testify against the defendant. 182 F.3d at 530, citing Ceccolini
at 280.
Case 1:17-cr-00153-TH Document 307 Filed 06/06/19 Page 19 of 22 PageID #: 1338



tainted evidence was used to persuade him to testify. Id.; see alo United States v.

Rubalcava-Montoya, 597 F.2d 140, 143 (9th Cir. 1978) (suppressing the testimony

of the illegal aliens who testified against the appellants in alien smuggling case

because “not only were [the witnesses] discovered as a direct result of the illegal

search but were implicated thereby in illegal activity”); United States v. Karathanos,

531 F.2d 26, 35 (2d Cir. 1976) (in a prosecution for harboring and concealing illegal

aliens, testimony of illegal aliens was procured by an illegal search and the

government’s promise not to prosecute, so the witnesses’ decisions to testify could

not accurately be characterized as intervening acts of free will); United States v.

Ramirez-Sandoval, 872 F.2d 1392, 1398 (9th Cir. 1989) (same); c.f. Satchell v.

Cardwell, 653 F.2d 408, 409-10 n. 7 (9th Cir.1981) (unlike persons implicated in

illegal activity, brutally beaten multiple-rape victim probably would have come

forward to testify even if she had not been discovered as result of illegal entry).

      This issue is more clear in the instant case because there is more than just a

“logical inference” that the tainted evidence was used to persuade the codefendants

to testify—sworn statements adopted by the government establish that the wiretaps

provided the sole competent evidence against the codefendants. Because the

cooperation of the codefendants was induced by the illegal surveillance, the

relationship between the codefendants and Elizondo was discovered through the

illegal surveillance, and the illegal surveillance was conducted for the express
Case 1:17-cr-00153-TH Document 307 Filed 06/06/19 Page 20 of 22 PageID #: 1339



purpose of finding incriminating evidence against the targets, the testimony of the

codefendants must be suppressed.


                                   CONCLUSION
      Defendant Arturo Elizondo respectfully requests that the Court (1) grant his

motion to join Sidney Worrell’s suppression motion (Doc. 172) and the Court’s

ruling suppressing the resulting wire communications and their fruit (Doc. 220,

adopting Magistrate’s Report and Recommendation, Doc. 201); (2) suppress the

contents of all text messages obtained pursuant to the facially invalid Title III orders;

and (3) suppress all codefendant testimony derived from the facially invalid Title III

orders.



                                               Respectfully Submitted,

                                               s/ Daphne Pattison Silverman
                                               TBN 06739550
                                               Silverman Law Group
                                               501 North IH-35
                                               Austin, Texas 78702
                                               daphnesilverman@gmail.com
                                               Attorney for Defendant
                                               Arturo Elizondo

                              Certificate of Conference

      Counsel has conferred with the prosecutor who advises that he has no

opposition to Defendant Elizondo joining Sidney Worrell’s suppression motion and
Case 1:17-cr-00153-TH Document 307 Filed 06/06/19 Page 21 of 22 PageID #: 1340



the Court’s Order suppressing wire communications. Whether text messages and co-

defendant testimony are subject to suppression is disputed and has been referred to

Magistrate Hawthorne as to the co-defendants.

                                      s/ Daphne Pattison Silverman
Case 1:17-cr-00153-TH Document 307 Filed 06/06/19 Page 22 of 22 PageID #: 1341




                              Certificate of Service
      The undersigned counsel hereby certifies that a copy of the foregoing motion

was served via email upon the following parties on June 6, 2019.


   Cristopher Rapp, Assistant U.S. Attorney
   Christopher.T.Rapp@usdoj.gov



                                              s/ Daphne Pattison Silverman
